UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to [] Commission file number 1-9876 Weingarten Realty Investors (Exact name of registrant as specified in its charter) TEXAS 74-1464203 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2600 Citadel Plaza Drive P.O. Box 924133 Houston, Texas 77292-4133 (Address of principal executive offices) (Zip Code) (713) 866-6000 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO ¨. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated Filer xAccelerated Filer ¨Non-accelerated Filer ¨. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨NO x. As of October 31, 2007, there were 85,085,552 common shares of beneficial interest of Weingarten Realty Investors, $.03 par value, outstanding. 1 PART I-FINANCIAL INFORMATION ITEM 1.Financial Statements WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues: Rentals $ 152,045 $ 137,749 $ 436,353 $ 394,277 Other 4,565 1,294 9,766 4,719 Total 156,610 139,043 446,119 398,996 Expenses Depreciation and amortization 33,882 30,886 98,042 89,834 Operating 28,156 23,000 76,534 61,636 Ad valorem taxes 20,163 18,857 53,195 49,319 General and administrative 6,537 5,497 19,650 16,500 Total 88,738 78,240 247,421 217,289 Operating Income 67,872 60,803 198,698 181,707 Interest Expense (38,536 ) (37,384 ) (110,384 ) (105,920 ) Interest and Other Income 2,082 2,787 6,838 4,818 Equity in Earnings of Real Estate Joint Ventures andPartnerships, net 4,893 2,253 12,513 10,866 Income Allocated to Minority Interests (3,003 ) (1,676 ) (7,678 ) (4,977 ) Gain on Sale of Properties 986 26,871 3,010 26,974 Gain on Land and Merchant Development Sales 4,199 4,504 8,150 6,180 Provision for Income Taxes (930 ) (1,253 ) (1,933 ) (1,401 ) Income from Continuing Operations 37,563 56,905 109,214 118,247 Operating Income from Discontinued Operations 416 3,456 2,527 13,796 Gain on Sale of Properties from Discontinued Operations 6,284 45,388 59,684 118,581 Income from Discontinued Operations 6,700 48,844 62,211 132,377 Net Income 44,263 105,749 171,425 250,624 Dividends on Preferred Shares (5,982 ) (2,526 ) (16,485 ) (7,576 ) Net Income Available to Common Shareholders $ 38,281 $ 103,223 $ 154,940 $ 243,048 Net Income Per Common Share - Basic: Income from Continuing Operations $ 0.37 $ 0.63 $ 1.08 $ 1.25 Income from Discontinued Operations 0.08 0.56 0.72 1.50 Net Income $ 0.45 $ 1.19 $ 1.80 $ 2.75 Net Income Per Common Share - Diluted: Income from Continuing Operations $ 0.37 $ 0.61 $ 1.07 $ 1.24 Income from Discontinued Operations 0.07 0.54 0.70 1.43 Net Income $ 0.44 $ 1.15 $ 1.77 $ 2.67 Net Income $ 44,263 $ 105,749 $ 171,425 $ 250,624 Other Comprehensive Income: Unrealized gain (loss) on derivatives (4,243 ) (8,384 ) 254 (1,913 ) Amortization of loss on derivatives 219 85 658 257 Other Comprehensive Income (Loss) (4,024 ) (8,299 ) 912 (1,656 ) Comprehensive Income $ 40,239 $ 97,450 $ 172,337 $ 248,968 See Notes to Condensed Consolidated Financial Statements. 2 WEINGARTEN REALTY INVESTORS CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except per share amounts) September 30, December 31, 2007 2006 ASSETS Property $ 4,852,683 $ 4,445,888 Accumulated Depreciation (750,676 ) (707,005 ) Property Held for Sale, net 6,012 Property, net 4,108,019 3,738,883 Investment in Real Estate Joint Ventures and Partnerships 297,397 203,839 Total 4,405,416 3,942,722 Notes Receivable from Real Estate Joint Ventures and Partnerships 61,537 3,971 Unamortized Debt and Lease Cost 115,208 112,873 Accrued Rent and Accounts Receivable (net of allowance for doubtful accounts of $7,868 in 2007 and $5,995 in 2006) 77,811 78,893 Cash and Cash Equivalents 59,815 71,003 Restricted Deposits and Mortgage Escrows 28,991 94,466 Other 135,644 71,612 Total $ 4,884,422 $ 4,375,540 LIABILITIES AND SHAREHOLDERS' EQUITY Debt $ 3,055,545 $ 2,942,692 Accounts Payable and Accrued Expenses 139,496 132,821 Other 85,906 86,566 Total 3,280,947 3,162,079 Minority Interest 96,710 87,680 Commitments and Contingencies Shareholders' Equity: Preferred Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 10,000 6.75% Series D cumulative redeemable preferred shares of beneficial interest;100 shares issued and outstanding in 2007 and 2006; liquidation preference $75,000 3 3 6.95% Series E cumulative redeemable preferred shares of beneficial interest; 29 shares issued and outstanding in 2007; and 2006; liquidation preference $72,500 1 1 6.5% Series F cumulative redeemable preferred shares of beneficial interest; 80 shares issued and outstanding in 2007; liquidation preference $200,000 2 Variable-rate Series G cumulative redeemable preferred shares of beneficial interest, 80 shares issued and outstanding in 2007; liquidation preference $200,000 2 Common Shares of Beneficial Interest - par value, $.03 per share; shares authorized: 150,000; shares issued and outstanding: 85,063 in 2007 and 85,765 in 2006 2,563 2,582 Accumulated Additional Paid-In Capital 1,489,303 1,136,481 Net Income in Excess of (Less Than) Accumulated Dividends 26,479 (786 ) Accumulated Other Comprehensive Loss (11,588 ) (12,500 ) Shareholders' Equity 1,506,765 1,125,781 Total $ 4,884,422 $ 4,375,540 See Notes to Condensed Consolidated Financial Statements. 3 WEINGARTEN REALTY INVESTORS STATEMENTS OF CONDENSED CONSOLIDATED CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, 2007 2006 Cash Flows from Operating Activities: Net Income $ 171,425 $ 250,624 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 100,703 98,337 Equity in earnings of real estate joint ventures and partnerships, net (12,513 ) (10,866 ) Income allocated to minority interests 7,678 4,977 Gain on land and merchant development sales (8,150 ) (6,180 ) Gain on sales of properties (62,694 ) (145,554 ) Distributions of income from unconsolidated entities 2,160 1,808 Changes in accrued rent and accounts receivable (5,336 ) (29,762 ) Changes in other assets (24,701 ) (29,121 ) Changes in accounts payable and accrued expenses (22,199 ) 1,985 Other, net 590 1,403 Net cash provided by operating activities 146,963 137,651 Cash Flows from Investing Activities: Investment in properties (634,443 ) (575,035 ) Proceeds from sales and disposition of property, net 251,417 356,053 Change in restricted deposits and mortgage escrows 66,086 (85,984 ) Mortgage bonds and notes receivable: Advances (118,163 ) (33,135 ) Collections 74,569 47,265 Real estate joint ventures and partnerships: Investments (72,981 ) (9,165 ) Distributions of capital 15,976 11,094 Net cash used in investing activities (417,539 ) (288,907 ) Cash Flows from Financing Activities: Proceeds from issuance of: Debt 150,092 700,782 Common shares of beneficial interest 2,853 2,244 Preferred shares of beneficial interest, net 387,678 Purchase of marketable securities in connection with the legal defeasance of mortgage notes payable (21,509 ) Repurchase of common shares of beneficial interest, net (53,359 ) (167,573 ) Principal payments of debt (62,384 ) (96,414 ) Common and preferred dividends paid (144,160 ) (130,677 ) Debt issuance cost paid (839 ) (13,535 ) Other, net 1,016 775 Net cash provided by financing activities 259,388 295,602 Net (decrease) increase in cash and cash equivalents (11,188 ) 144,346 Cash and cash equivalents at January 1 71,003 42,690 Cash and cash equivalents at September 30 $ 59,815 $ 187,036 See Notes to Condensed Consolidated Financial Statements. 4 WEINGARTEN REALTY INVESTORS NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Interim Financial Statements The condensed consolidated financial statements included in this report are unaudited; however, amounts presented in the condensed consolidated balance sheet as of December 31, 2006 are derived from our audited financial statements at that date.In our opinion, all adjustments necessary for a fair presentation of such financial statements have been included.Such adjustments consisted of normal recurring items.Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements and notes are presented as permitted by Form 10-Q and certain information included in our annual financial statements and notes has been condensed or omitted.These condensed consolidated financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2006. Business Weingarten Realty Investors is a real estate investment trust (“REIT”) organized under the Texas Real Estate Investment Trust Act.We, and our predecessor entity, began the ownership and development of shopping centers and other commercial real estate in 1948.Our primary business is leasing space to tenants in the shopping and industrial centers we own or lease.We also manage centers for joint ventures in which we are partners or for other outside owners for which we charge fees. We operate a portfolio of properties which includes neighborhood and community shopping centers and industrial properties of approximately 70 million square feet.We have a diversified tenant base with our largest tenant comprising only 3% of total rental revenues during 2007. We currently operate and intend to operate in the future as a REIT. Basis of Presentation Our condensed consolidated financial statements include the accounts of our subsidiaries and certain partially owned real estate joint ventures or partnerships which meet the guidelines for consolidation.All significant intercompany balances and transactions have been eliminated. Our financial statements are prepared in accordance with accounting principles generally accepted in the United States.Such statements require management to make estimates and assumptions that affect the reported amounts on our condensed consolidated financial statements. Restricted Deposits and Mortgage Escrows Restricted deposits and mortgage escrows consist of escrow deposits held by lenders primarily for property taxes, insurance and replacement reserves and restricted cash that is held in a qualified escrow account for the purposes of completing like-kind exchange transactions.At September 30, 2007 and December 31, 2006, we had $8.3 million and $79.4 million held for like-kind exchange transactions, respectively, and $20.7 million and $15.1 million held in escrow related to our mortgages, respectively. 5 Per Share Data Net income per common share - basic is computed using net income available to common shareholders and the weighted average shares outstanding.Net income per common share - diluted includes the effect of potentially dilutive securities for the periods indicated as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Numerator: Net income available to common shareholders – basic $ 38,281 $ 103,223 $ 154,940 $ 243,048 Income attributable to operating partnership units 1,355 3,311 4,123 Net income available to common shareholders – diluted $ 38,281 $ 104,578 $ 158,251 $ 247,171 Denominator: Weighted average shares outstanding – basic 85,470 86,567 85,914 88,476 Effect of dilutive securities: Share options and awards 994 905 1,193 902 Operating partnership units 3,138 2,303 3,150 Weighted average shares outstanding – diluted 86,464 90,610 89,410 92,528 Options to purchase 526,419 and 300 common shares for the three months ended September 30, 2007 and 2006, respectively, were not included in the calculation of net income per common share – diluted as the exercise prices were greater than the average market price for the period.Options to purchase 525,119 and 1,700 common shares for the nine months ended September 30, 2007 and 2006, respectively, were not included in the calculation of net income per common share - diluted as the exercise prices were greater than the average market price for the period.Operating partnership units totaling 2.2 million for the three months ended September 30, 2007 were not included in the calculation of net income per common share – diluted as these units had an anti-dilutive effect for the period. Cash Flow Information All highly liquid investments with original maturities of three months or less are considered cash equivalents.We issued common shares of beneficial interest valued at $12.9 million and $3.9 million during the first nine months of September 30, 2007 and 2006, respectively, in exchange for interests in limited partnerships, which had been formed to acquire properties.Cash payments for interest on debt, net of amounts capitalized, of $138.0 million and $125.3 million were made during the first nine months of 2007 and 2006, respectively.A cash payment of $.05 million and $.6 million for federal income taxes was made during the first nine months of 2007 and 2006, respectively.In association with property acquisitions and investments in unconsolidated real estate joint ventures and partnerships, items assumed were as follows (in thousands): Nine MonthsEnded September 30, 2007 2006 Debt $ 63,957 $ 76,199 Obligations Under Capital Leases 12,888 Minority Interest 27,932 15,816 Net Assets and Liabilities 13,175 22,474 6 Net assets and liabilities were reduced by $59.8 million during the first nine months of 2007 from the reorganization of three joint ventures, two of which were previously consolidated, to tenancy-in-common arrangements where we have a 50% interest.This reduction was offset by the assumption of debt totaling $33.2 million.We also accrued $11.3 million and $5.5 million during the first nine months of 2007 and 2006, respectively, associated with the construction of property.In conjunction with the disposition of properties completed during the first nine months of 2007, we defeased two mortgage loans totaling $21.2 million and transferred marketable securities totaling $21.5 million in connection with the legal defeasance of these two loans.In conjunction with the disposition of properties and the sale of an 80% interest in five industrial properties during the first nine months of 2006, we received notes receivable totaling $2.6 million and retained a 20% unconsolidated investment of $24.8 million. Reclassifications The reclassification of prior years’ operating results for certain properties to discontinued operations was made to conform to the current year presentation.We also reclassified the net balance of our below-market assumed mortgages from Other Liabilities to Debt.For additional information see Note 8, “Discontinued Operations” and Note 13, “Identified Intangible Assets and Liabilities,” respectively. Note 2. Newly Adopted Accounting Pronouncements In June 2006, the FASB issued FASB Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes-an interpretation of FASB Statement No. 109.”FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the financial statements.The interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition of a tax position taken, or expected to be taken, in a tax return.A tax position may only be recognized in the financial statements if it is more likely than not that the tax position will be sustained upon examination.There are also several disclosure requirements.We adopted FIN 48 as of January 1, 2007, and its adoption did not have a material effect on our condensed consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.”This Statement defines fair value and establishes a framework for measuring fair value in generally accepted accounting principles.The key changes to current practice are (1) the definition of fair value, which focuses on an exit price rather than an entry price; (2) the methods used to measure fair value, such as emphasis that fair value is a market-based measurement, not an entity-specific measurement, as well as the inclusion of an adjustment for risk, restrictions and credit standing and (3) the expanded disclosures about fair value measurements.This Statement does not require any new fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.We are required to adopt SFAS No. 157 in the first quarter of 2008, and we are currently evaluating the impact that this Statement will have on our condensed consolidated financial statements. In September 2006, the FASB issued FASB Statement No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – An Amendment of FASB Statements No. 87, 88, 106, and 132R.”This new standard requires an employer to: (a) recognize in its statement of financial position an asset for a plan’s over-funded status or a liability for a plan’s under-funded status; (b) measure a plan’s assets and its obligations that determine its funded status as of the end of the employer’s fiscal year (with limited exceptions); and (c) recognize changes in the funded status of a defined benefit postretirement plan in the year in which the changes occur.These changes will be reported in comprehensive income of a business entity.The requirement to recognize the funded status of a benefit plan and the disclosure requirements were effective for us as of December 31, 2006, and as a result we recognized an additional liability of $803,000.The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position (the “Measurement Provision”) is effective for fiscal years ending after December 15, 2008.We have assessed the potential impact of the Measurement Provision of SFAS No. 158 and concluded that its adoption will not have a material effect on our condensed consolidated financial statements. 7 In February 2007, the FASB issued Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.”SFAS No. 159 expands opportunities to use fair value measurement in financial reporting and permits entities to choose to measure many financial instruments and certain other items at fair value.This Statement is effective for fiscal years beginning after November 15, 2007.We have not decided if we will choose to measure any eligible financial assets and liabilities at fair value under the provisions of SFAS No. 159. On August 31, 2007, the FASB authorized a proposed FASB Staff Position (the “proposed FSP”) that, if issued, would affect the accounting for our convertible and exchangeable senior debentures.If issued in the form expected, the proposed FSP would require that the initial debt proceeds from the sale of our convertible and exchangeable senior debentures be allocated between a liability component and an equity component.The resulting debt discount would be amortized using the effective interest method over the period the debt is expected to be outstanding as additional interest expense.The proposed FSP is expected to be effective for fiscal years beginning after December 15, 2007 and requires retroactive application.Upon the adoption of the proposed FSP on January 1, 2008, we have estimated the unamortized debt discount (as of September 30, 2007) to be approximately $35.2 million to be included as a reduction of Debt and approximately $46.3 million as Accumulated Additional Paid-In Capital on our condensed consolidated balance sheet.We have estimated incremental Interest Expense to be approximately $7.7 million for the first nine months of 2007 and $3.4 million for the year ended December 31, 2006. Note 3. Derivatives and Hedging We occasionally hedge the future cash flows of our debt transactions, as well as changes in the fair value of our debt instruments, principally through interest rate swaps with major financial institutions.At September 30, 2007, we had four interest rate swap contracts designated as fair value hedges with an aggregate notional amount of $65.0 million that convert fixed interest payments at rates ranging from 4.2% to 6.8% to variable interest payments.We have determined that they are highly effective in limiting our risk of changes in the fair value of fixed-rate notes attributable to changes in variable interest rates.Also, at September 30, 2007, we had two forward-starting interest rate swap contracts with an aggregate notional amount of $118.6 million, which lock the swap rate at 5.2% until January 2008.The purpose of these forward-starting swaps, which are designated as cash flow hedges, is to mitigate the risk of future fluctuations in interest rates on forecasted issuances of long-term debt.We have determined that they are highly effective in offsetting future variable interest cash flows on anticipated long-term debt issuances. In July 2007 a $10 million swap matured in conjunction with the maturity of the associated medium term note.This contract was designated as a fair value hedge. Changes in the fair value of fair value hedges, as well as changes in the fair value of the hedged item, are recorded in earnings each reporting period.For the quarter and nine months endedSeptember 30, 2007 and 2006, these changes in fair value offset with minimal impact to earnings.The derivative instruments at September 30, 2007 and December 31, 2006 were reported at their fair values in Other Assets, net of accrued interest, of $.02 million and $.1 million, respectively, and as Other Liabilities, net of accrued interest, of $2.3 million and $3.2 million, respectively. As of September 30, 2007 and December 31, 2006, the balance in Accumulated Other Comprehensive Loss relating to derivatives was $6.7 million and $7.6 million, respectively.Amounts amortized to interest expense were $.2 million and $.1 million during the third quarter of 2007 and 2006, respectively, and $.6 million and $.3 million during the first nine months of 2007 and 2006, respectively.Within the next 12 months, we expect to amortize to interest expense approximately $.9 million of the balance in Accumulated Other Comprehensive Loss. 8 The interest rate swaps increased interest expense and decreased net income by $.2 million and $.5 million for the three and nine months ended September 30, 2007, respectively, and increased the average interest rate of our debt by 0.02% for both periods.For the three and nine months ended September 30, 2006, the interest rate swaps increased interest expense and decreased net income by $.2 million and $.3 million, respectively, and increased the average interest rate of our debt by 0.02% for both periods.We could be exposed to credit losses in the event of nonperformance by the counter-party; however, management believes the likelihood of such nonperformance is remote. Note 4.
